DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received Oct. 12, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-8, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruymgaart et al., U.S. Patent No. 9,828,107 (referred to hereafter as Ruymgaart), in view of Singh et al., U.S. Patent Application Publication No. 2020/0398983 (referred to hereafter as Singh).
As to claims 1 and 12, Ruymgaart teaches a system and method for in-flight stabilization, the system comprising: 

detect a failure event of a flight component of the aircraft; and generate a failure datum of a flight component of the aircraft (see col. 4 lines 66-col. 4 lines 11 and lines 43-51, col. 7 lines 5-29); and 
a vehicle controller communicatively connected to the sensor, the vehicle controller designed and configured to: receive the failure datum of a flight component of the aircraft from the sensor (see col. 7 lines 47-col. 8 lines 41); 
generate a mitigating response to be performed by at least a flight component of the plurality of flight components (see col. 20 lines 4-63); and 
initiate the at least a flight component of the plurality of flight components, wherein initiating the flight component of the plurality of flight components further includes: performing the mitigating response (see col. 20 lines 4-63).
Ruymgaart does not explicitly teach that the aircraft includes a fixed wing component. However, Singh teaches a vertical takeoff and landing aircraft having a fixed wing component (see abstract and para. 14-15). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to use a fixed wing in Ruymgaart as taught by Singh. Motivation to do so comes from the teachings of Singh that doing so would provide better endurance for the aircraft.
As to claims 3 and 15, Ruymgaart in view of Singh teach the system and method of claims 1 and 12. Ruymgaart further teaches  the plurality of flight components 
As to claim 4, Ruymgaart in view of Singh teach the system and method of claims 1 and 12. Ruymgaart further teaches the vehicle controller is further mechanically coupled to each flight component of the plurality of flight components and the flight component(see col. 4 lines 66-col. 4 lines 11 and lines 43-51, col. 7 lines 5-29).
As to claim 5, Ruymgaart in view of Singh teach the system and method of claims 1 and 12. Ruymgaart further teaches the vehicle controller further comprises a reconfigurable hardware platform (see col. 20 lines 4-63).
As to claims 6 and 14, Ruymgaart in view of Singh teach the system and method of claims 1 and 12. Ruymgaart further teaches  the at least a flight component further comprises: a propulsor; a motor; and a rudder (see col. 4 lines 51-65).
As to claims 7 and 16, Ruymgaart in view of Singh teach the system and method of claims 1 and 12. Ruymgaart further teaches  the vehicle controller further comprises a heuristic generator module, wherein the heuristic generator module is designed and configured to: receive heuristic training data from a database correlating a failure datum to at least a heuristic element; generate, using a supervised machine-learning process, a heuristic model that receives the failure datum as an input and produces an output containing a plurality of heuristic elements (see col. 20 lines 4-63, col. 6 lines 58-col. 7 lines 30).
As to claims 8 and 17, Ruymgaart in view of Singh teach the system and method of claims 1 and 12. Ruymgaart further teaches  the vehicle controller is further 
As to claims 9 and 18, Ruymgaart in view of Singh teach the system and method of claims 1 and 12. Ruymgaart further teaches  generating the mitigating response as a function of the plurality of heuristic elements is further designed and configured to: generate a loss function as a function of the at least a failure datum and the at least a heuristic element; minimize the loss function; and select at least a heuristic element as a function of minimizing the loss function (see col. 20 lines 4-63, col. 6 lines 58-col. 7 lines 30).
3.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruymgaart in view of Singh, further in view of Sannino et al., U.S. Patent Application Publication No. 2017/0148236 (referred to hereafter as Sannino).
Ruymgaart teaches detect a failure event of a flight component of the aircraft; and generate a failure datum of a flight component of the aircraft (see col. 4 lines 66-col. 4 lines 11 and lines 43-51, col. 7 lines 5-29); and generate a mitigating response to be performed by at least a flight component of the plurality of flight components (see col. 20 lines 4-63). Ruymgaart does not teach store the failure datum in the heuristic database; store the plurality of heuristic elements in the heuristic database; and store the mitigating response in the heuristic database. However, Sannino teaches store the failure datum in the heuristic database; store the plurality of heuristic elements in the heuristic database; and store the mitigating response in the heuristic database (see 
4.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruymgaart in view of Singh, further in view of Eller et al., U.S. Patent Application Publication No. 2019/0017569 (referred to hereafter as Eller).
Ruymgaart teaches detect a failure event of a flight component of the aircraft; and generate a failure datum of a flight component of the aircraft (see col. 4 lines 66-col. 4 lines 11 and lines 43-51, col. 7 lines 5-29); and generate a mitigating response to be performed by at least a flight component of the plurality of flight components (see col. 20 lines 4-63). Ruymgaart does not teach pulsing the torque on rotors, wherein pulsing the torque on rotors increases the average torque while minimizing the net thrust; utilizing a pusher rotor to stabilize the aircraft; utilizing flight surfaces in a non-coordinated way; and altering a flight path of the aircraft. However, Eller teaches pulsing the torque on rotors, wherein pulsing the torque on rotors increases the average torque while minimizing the net thrust; utilizing a pusher rotor to stabilize the aircraft; utilizing flight surfaces in a non-coordinated way; and altering a flight path of the aircraft (see para. 42, 62 and 94). It would have been obvious for one of the ordinary skill in the at 
5.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663